DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. Applicant argues that the cited reference of Su fails to disclose “…efficacy times that correspond to an efficacy indicator”. Examiner respectfully disagrees for the following reasons. Applicant’s specification describes the efficacy indicator as a response profile. Turning to Su, it can be seen in paragraphs [0027 and 0036] for example, among others, shows the determination process of a response profile based on data collected from the patient after certain therapy durations [e.g. 0029] and to indicate if the therapy would be effective in reducing or eliminating the patient’s symptoms. Therefore, the previous rejection stands. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2014/0378941 granted to Su et al (hereinafter “Su”). Su discloses a method or system for providing therapy to a patient via electrical stimulation, the system comprising: a memory configured to store an efficacy indicator including one or more efficacy times, the efficacy indicator corresponding to an electrical stimulation treatment for the patient; and one or more processors in communication with the memory [e.g. 0021], determining, relative to a start time of providing the therapy, one or more efficacy times that correspond to an efficacy indicator [e.g. 0021, 0029]; determining, according to the efficacy times, efficacy data items for the patient, the efficacy data items indicative of a response profile defined by one or more response variables [e.g. 0113; 0038-0039]; comparing the efficacy data items with the efficacy indicator [e.g. 0043, 0062]; and generating, based on the comparison, a prediction of an expected response to the therapy manifesting in the patient at a prospective time [e.g. 0043, 0045].
Allowable Subject Matter
Claims 2-12 and 14-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792